UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	April 30, 2014 Item 1. Schedule of Investments: Putnam Short Term Investment Fund The fund's portfolio 4/30/14 (Unaudited) REPURCHASE AGREEMENTS (40.2%) (a) Principal amount Value Interest in $32,500,000 joint tri-party term repurchase agreement dated 3/25/14 with BNP Paribas US due 5/27/14 - maturity value of $22,510,631 for an effective yield of 0.27% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.700% to 8.950% and due dates ranging from 5/1/14 to 2/1/44, valued at $34,125,001)(IR) $22,500,000 $22,500,000 Interest in $65,000,000 joint tri-party term repurchase agreement dated 2/19/14 with RBC Capital Markets, LLC due 7/21/14 - maturity value of $46,015,538 for an effective yield of 0.08% (collateralized by various mortgage backed securities with coupon rates ranging from 2.747% to 4.500% and due dates ranging from 10/1/32 to 11/1/43, valued at $66,310,461)(IR) 46,000,000 46,000,000 Interest in $330,000,000 joint tri-party repurchase agreement dated 4/30/14 with Deutsche Bank Securities, Inc. due 5/1/14 - maturity value of $125,081,208 for an effective yield of 0.06% (collateralized by various mortgage backed securities with a coupon rate of 3.500% and due dates ranging from 7/15/42 to 8/15/42, valued at $336,600,000) 125,081,000 125,081,000 Interest in $100,041,000 tri-party repurchase agreement dated 4/30/14 with BNP Paribas US due 5/1/14 - maturity value of $100,041,167 for an effective yield of 0.06% (collateralized by various mortgage backed securities with coupon rates ranging from 3.000% to 3.500% and due dates ranging from 9/20/42 to 11/15/42, valued at $102,041,820) 100,041,000 100,041,000 Interest in $239,000,000 joint tri-party term repurchase agreement dated 4/24/14 with Citigroup Global Markets, Inc./Salomon Brothers due 5/1/14 - maturity value of $133,001,293 for an effective yield of 0.05% (collateralized by a U.S. Treasury bond and various mortgage backed securities with coupon rates ranging from 1.500% to 7.500% and due dates ranging from 4/1/18 to 8/15/53, valued at $243,780,000) 133,000,000 133,000,000 Interest in $225,500,000 joint tri-party term repurchase agreement dated 4/24/14 with Barclays Capital, Inc. due 5/1/14 - maturity value of $119,501,162 for an effective yield of 0.05% (collateralized by various mortgage backed securities with coupon rates ranging from 1.329% to 6.082% and due dates ranging from 7/1/17 to 4/20/44, valued at $230,010,001) 119,500,000 119,500,000 Interest in $200,000,000 joint tri-party repurchase agreement dated 4/30/14 with Goldman, Sachs & Co. due 5/1/14 - maturity value of $100,000,139 for an effective yield of 0.05% (collateralized by various mortgage backed securities with coupon rates ranging from 2.188% to 6.000% and due dates ranging from 1/1/25 to 4/1/44, valued at $204,000,000) 100,000,000 100,000,000 Interest in $185,000,000 joint tri-party repurchase agreement dated 4/30/14 with RBC Capital Markets, LLC due 5/1/14 - maturity value of $87,719,122 for an effective yield of 0.05% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 3.500% and due dates ranging from 1/1/28 to 8/1/42, valued at $188,700,263) 87,719,000 87,719,000 Interest in $205,238,000 joint tri-party repurchase agreement dated 4/30/14 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 5/1/14 - maturity value of $73,501,102 for an effective yield of 0.05% (collateralized by various mortgage backed securities with coupon rates ranging from 1.677% to 12.500% and due dates ranging from 5/1/14 to 6/1/48, valued at $209,342,761) 73,501,000 73,501,000 Interest in $165,500,000 joint tri-party repurchase agreement dated 4/30/14 with Bank of Nova Scotia due 5/1/14 - maturity value of $65,500,091 for an effective yield of 0.05% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 8.000% and due dates ranging from 5/31/15 to 4/15/28, valued at $168,810,268) 65,500,000 65,500,000 Interest in $100,000,000 joint tri-party term repurchase agreement dated 4/29/14 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 5/6/14 - maturity value of $57,300,446 for an effective yield of 0.04% (collateralized by various mortgage backed securities with coupon rates ranging from 1.850% to 6.159% and due dates ranging from 5/1/19 to 10/1/43, valued at $102,000,000) 57,300,000 57,300,000 Interest in $100,000,000 tri-party repurchase agreement dated 4/30/14 with Barclays Capital, Inc. due 5/1/14 - maturity value of $100,000,111 for an effective yield of 0.04% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.500% to 0.625% and due dates ranging from 4/15/15 to 1/15/24, valued at $102,000,028) 100,000,000 100,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 4/30/14 with Credit Suisse Securities (USA), LLC due 5/1/14 - maturity value of $50,000,042 for an effective yield of 0.03% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.625% to 3.125% and due dates ranging from 11/30/15 to 11/30/20, valued at $51,002,910) 50,000,000 50,000,000 Total repurchase agreements (cost $1,080,142,000) COMMERCIAL PAPER (19.8%) (a) Yield (%) Maturity date Principal amount Value ABN AMRO Funding USA, LLC 0.140 5/12/14 $8,425,000 $8,424,703 American Honda Finance Corp. 0.110 5/22/14 27,000,000 26,998,680 Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.140 5/7/14 27,000,000 26,999,684 Bank of Montreal (Canada) 0.120 5/27/14 16,500,000 16,498,924 Barclays Bank PLC/Barclays US CCP Funding, LLC 144A Ser. 10-1 (United Kingdom) 0.120 5/23/14 13,000,000 12,998,922 BPCE SA (France) 0.150 5/19/14 12,950,000 12,949,018 Chevron Corp. 0.100 5/19/14 13,500,000 13,499,380 Coca-Cola Co. (The) 0.140 7/16/14 27,500,000 27,494,060 DnB Bank ASA (Norway) 0.165 7/30/14 27,000,000 26,987,648 Export Development Canada (Canada) 0.140 8/5/14 15,635,000 15,631,546 Export Development Canada (Canada) 0.130 5/21/14 27,500,000 27,499,519 HSBC USA, Inc. (United Kingdom) 0.140 7/7/14 26,000,000 25,992,520 ICICI Bank, Ltd./Bahrain (Bahrain) 0.180 6/30/14 26,000,000 25,981,452 National Australia Funding Delaware, Inc. 0.130 5/15/14 23,825,000 23,824,304 Nestle Capital Corp. 0.100 5/9/14 24,500,000 24,499,939 Nordea Bank AB (Sweden) 0.165 6/18/14 24,000,000 23,995,591 Proctor & Gamble Co. (The) 0.100 6/17/14 24,500,000 24,498,302 Prudential PLC (United Kingdom) 0.150 7/30/14 10,000,000 9,995,147 Prudential PLC (United Kingdom) 0.150 5/7/14 3,500,000 3,499,932 Rabobank USA Financial Corp. (Netherlands) 0.160 7/10/14 26,000,000 25,992,975 Roche Holdings, Inc. (Switzerland) 0.110 5/6/14 13,200,000 13,199,846 Roche Holdings, Inc. (Switzerland) 0.080 6/2/14 5,500,000 5,499,476 Roche Holdings, Inc. 144A (Switzerland) 0.100 6/10/14 7,000,000 6,999,083 Skandinaviska Enskilda Banken AB (Sweden) 0.130 6/20/14 2,750,000 2,749,540 Skandinaviska Enskilda Banken AB (Sweden) 0.115 6/16/14 22,500,000 22,496,681 Standard Chartered Bank/New York 0.180 6/16/14 14,000,000 13,997,570 State Street Corp. 0.200 6/3/14 13,000,000 12,998,343 State Street Corp. 0.130 7/8/14 13,000,000 12,995,615 Swedbank AB (Sweden) 0.165 5/21/14 10,500,000 10,499,510 Toyota Motor Credit Corp. 0.130 7/3/14 27,000,000 26,996,096 Total commercial paper (cost $532,694,195) U.S. GOVERNMENT AGENCY OBLIGATIONS (16.2%) (a) Yield (%) Maturity date Principal amount Value Federal Farm Credit discount notes 0.130 7/16/14 $28,500,000 $28,497,891 Federal Farm Credit discount notes 0.110 12/16/14 14,000,000 13,993,770 Federal Home Loan Bank unsec. discount notes 0.110 8/15/14 27,000,000 26,996,814 Federal Home Loan Bank unsec. discount notes 0.055 7/18/14 14,000,000 13,998,782 Federal Home Loan Mortgage Corp. unsec. discount notes 0.115 8/11/14 15,300,000 15,298,271 Federal Home Loan Mortgage Corp. unsec. discount notes 0.110 5/7/14 35,200,000 35,199,824 Federal Home Loan Mortgage Corp. unsec. discount notes 0.100 10/8/14 14,000,000 13,996,892 Federal Home Loan Mortgage Corp. unsec. discount notes 0.100 5/5/14 9,600,000 9,599,971 Federal Home Loan Mortgage Corp. unsec. discount notes 0.050 7/7/14 15,000,000 14,998,890 Federal Home Loan Mortgage Corp. unsec. discount notes Ser. RB 0.105 5/1/14 15,005,000 15,005,000 Federal National Mortgage Association unsec. discount notes 0.160 10/1/14 41,500,000 41,491,161 Federal National Mortgage Association unsec. discount notes 0.150 10/27/14 34,000,000 33,991,534 Federal National Mortgage Association unsec. discount notes 0.120 9/24/14 39,200,000 39,192,042 Federal National Mortgage Association unsec. discount notes 0.115 11/17/14 29,000,000 28,990,343 Federal National Mortgage Association unsec. discount notes 0.100 7/2/14 16,750,000 16,748,844 Federal National Mortgage Association unsec. discount notes 0.100 5/6/14 27,500,000 27,499,888 Federal National Mortgage Association unsec. discount notes 0.088 7/23/14 58,955,000 58,949,576 Total U.S. government agency obligations (cost $434,362,473) ASSET-BACKED COMMERCIAL PAPER (8.8%) (a) Yield (%) Maturity date Principal amount Value Atlantic Asset Securitization, LLC 0.120 5/16/14 $12,900,000 $12,899,312 Fairway Finance, LLC (Canada) 0.150 5/19/14 12,000,000 11,999,240 Gotham Funding Corp. (Japan) 0.170 5/5/14 25,000,000 24,999,618 Jupiter Securitization Co., LLC 0.140 6/13/14 15,000,000 14,997,098 Liberty Street Funding, LLC (Canada) 0.150 6/6/14 10,000,000 9,998,366 Liberty Street Funding, LLC 144A (Canada) 0.130 5/12/14 16,000,000 15,999,312 Manhattan Asset Funding Co., LLC (Japan) 0.170 6/10/14 5,000,000 4,999,061 Manhattan Asset Funding Co., LLC (Japan) 0.170 6/9/14 10,500,000 10,498,098 MetLife Short Term Funding, LLC 0.120 5/12/14 28,000,000 27,999,076 Old Line Funding, LLC 0.170 8/6/14 24,500,000 24,494,265 Old Line Funding, LLC 144A 0.180 6/11/14 14,000,000 13,999,216 Regency Markets No. 1, LLC 144A 0.140 5/15/14 25,500,000 25,498,513 Thunder Bay Funding, LLC 0.140 6/20/14 24,300,000 24,293,322 Working Capital Management Co. (Japan) 0.160 5/14/14 13,100,000 13,099,409 Total asset-backed commercial paper (cost $235,768,472) MUNICIPAL BONDS AND NOTES (4.9%) (a) Yield (%) Maturity date Principal amount Value American University Commercial Paper, Ser. A 0.150 6/25/14 $15,000,000 $14,996,700 Board of Regents of The Texas A&M University Revenue Financing System Commercial Paper, Ser. B 0.140 6/11/14 20,000,000 20,000,000 Board of Regents of Texas Technical University Revenue Financing System Commercial Paper, Ser. A 0.100 7/1/14 15,000,000 15,000,000 Duke University Commercial Paper, Ser. B-98 0.120 7/16/14 7,000,000 6,997,739 Duke University Commercial Paper, Ser. B-98 0.100 5/21/14 15,000,000 14,999,213 Johns Hopkins University Commercial Paper, Ser. C 0.150 6/12/14 13,100,000 13,099,869 St. Joseph County Commercial Paper 0.200 5/21/14 12,028,000 12,026,797 Trinity Health Corporation Commercial Paper 0.120 6/24/14 11,400,000 11,397,684 Yale University Commercial Paper 0.120 5/19/14 24,275,000 24,273,886 Total municipal bonds and notes (cost $132,792,447) CERTIFICATES OF DEPOSIT (3.7%) (a) Interest rate (%) Maturity date Principal amount Value Bank of America, N.A. 0.140 6/6/14 $13,500,000 $13,499,167 National Bank of Canada/New York, NY FRN 0.336 5/6/14 25,000,000 25,000,125 Sumitomo Mitsui Banking Corp./New York (Japan) 0.220 5/29/14 10,000,000 10,000,321 Svenska Handelsbanken/New York, NY (Sweden) 0.175 7/18/14 24,000,000 23,999,736 Toronto-Dominion Bank/NY (Canada) 0.150 6/17/14 27,000,000 27,002,519 Total certificates of deposit (cost $99,501,327) U.S. TREASURY OBLIGATIONS (3.4%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.137 6/26/14 $13,500,000 $13,499,784 U.S. Treasury Bills 0.135 8/21/14 27,250,000 27,247,466 U.S. Treasury Bills 0.134 8/21/14 25,000,000 24,997,675 U.S. Treasury Notes FRN 0.075 1/31/16 24,500,000 24,475,500 Total U.S. treasury obligations (cost $90,219,574) TIME DEPOSITS (2.3%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./Cayman Islands (Cayman Islands) 0.090 5/1/14 $26,000,000 $26,000,000 Credit Agricole Corporate and Investment Bank/Grand Cayman (Cayman Islands) 0.080 5/1/14 13,000,000 13,000,000 Svenska Handelsbanken/Cayman Islands (Sweden) 0.070 5/1/14 24,000,000 24,000,000 Total time deposits (cost $63,000,000) CORPORATE BONDS AND NOTES (0.6%) (a) Interest rate (%) Maturity date Principal amount Value National Australia Bank, Ltd. notes FRN (Australia) 0.217 2/26/15 $15,500,000 $15,499,989 Total corporate bonds and notes (cost $15,500,000) TOTAL INVESTMENTS Total investments (cost $2,683,980,488) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2013 through April 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $2,683,803,028. (b) The aggregate identified cost on a tax basis is $2,683,980,488, resulting in gross unrealized appreciation and depreciation of $133,368 and $40,281, respectively, or net unrealized appreciation of $93,087. (IR) Repurchase agreements with a maturity of more than seven days are considered to be illiquid investments. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 79.6% Canada 4.6 Sweden 4.0 Japan 2.4 United Kingdom 1.9 Australia 1.6 Cayman Islands 1.4 Norway 1.0 Netherlands 1.0 Bahrain 1.0 Switzerland 1.0 France 0.5 Total 100.0% Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $235,773,906 $— Certificates of deposit — 99,501,868 — Commercial paper — 532,694,006 — Corporate bonds and notes — 15,499,989 — Municipal bonds and notes — 132,791,888 — Repurchase agreements — 1,080,142,000 — Time deposits — 63,000,000 — U.S. government agency obligations — 434,449,493 — U.S. treasury obligations — 90,220,425 — Totals by level $— $— The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of Nova Scotia Barclays Capital, Inc. BNP Paribas US Citigroup Global Markets, Inc./Salomon Brothers Credit Suisse Securities (USA), LLC Deutsche Bank Securities, Inc. Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner and Smith, Inc. RBC Capital Markets, LLC Total Assets: Repurchase agreements $65,500,000 $219,500,000 $122,541,000 $133,000,000 $50,000,000 $125,081,000 $100,000,000 $130,801,000 $133,719,000 $1,080,142,000 Total Assets $65,500,000 $219,500,000 $122,541,000 $133,000,000 $50,000,000 $125,081,000 $100,000,000 $130,801,000 $133,719,000 $1,080,142,000 Liabilities: Total Liabilities $— $— $— $— $— $— $— $— $— $— Total Financial and Derivative Net Assets $65,500,000 $219,500,000 $122,541,000 $133,000,000 $50,000,000 $125,081,000 $100,000,000 $130,801,000 $133,719,000 $1,080,142,000 Total collateral received (pledged)##† $65,500,000 $219,500,000 $122,541,000 $133,000,000 $50,000,000 $125,081,000 $100,000,000 $130,801,000 $133,719,000 $1,080,142,000 Net amount $— $— $— $— $— $— $— $— $— $— † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 26, 2014
